Citation Nr: 9931433	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  96-07 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder, PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1976 to April 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied reopening the claim for service 
connection for PTSD.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit has held that the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals (hereinafter "the Court")) erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  See Hodge v. West, 155 F.3d 1356, 1363-64 
(Fed.Cir. 1998).  In Colvin, the Court adopted the following 
test with respect to the nature of the evidence which would 
constitute "material" evidence for purposes of reopening of 
a previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  See Colvin, 1 Vet. 
App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 38 C.F.R. § 3.156(a) 
(1998).

In view of the fact that the Court has held in Fossie v. 
West, 12 Vet. App. 1 (1998), that the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993). 

In January 1999, the veteran withdrew his request for a 
travel Board hearing.  



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to 
the extent possible.  

2. The RO, in a rating decision of August 1993, denied 
service connection for PTSD.  Following notification of 
this adverse determination in September 1993, the veteran 
did not file a timely appeal.  

3. Evidence added to the record since the August 1993 RO 
decision includes private, VA, and other government 
medical records, military research, hearing testimony, and 
the veteran's personal statements.  

4. This evidence bears directly and substantially upon the 
subject matter now under consideration (i.e., whether the 
veteran's PTSD had its onset in-service as supported by a 
verifiable stressor), and is so significant that it must 
be considered to fairly decide the merits of the claim.  

5. The claim of entitlement to service connection for PTSD is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

6. The evidence of record shows that the veteran's currently 
diagnosed PTSD is related to military service. 


CONCLUSIONS OF LAW

1. Evidence received since the August 1993 RO decision, which 
denied the veteran's claim of entitlement to service 
connection for PTSD, which is final, is new and material, 
and the claim for this benefit is reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.156 
(1998).  

2. The claim of entitlement to service connection for PTSD is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3. Resolving all reasonable doubt in favor of the veteran, 
the veteran's currently diagnosed PTSD was incurred in-
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the veteran has sought service 
connection for chronic mental illness with agoraphobia and a 
personality disorder.  These claims were originally denied in 
June 1992 and later confirmed in March 1993.  

Finality

The RO originally denied the veteran's claim seeking 
entitlement to service connection for PTSD in an August 1993 
rating decision.  That decision was primarily based on a 
finding that the diagnosis was not supported by objective 
evidence of combat injuries or specific identification of a 
recognizable stressor while serving in the military.  In 
September 1993, the veteran was informed of the adverse 
decision and provided notice of his appellate rights.  The 
veteran did not file a timely appeal.  38 U.S.C.A. § 7105(a), 
(b)(1) (West 1991); 38 C.F.R. §§ 20.200, 20.302(a) (1998).  
Therefore, the August 1993 rating decision became final when 
the veteran did not file a notice of disagreement within one 
year of the date the notice of the unfavorable determination 
was mailed.  38 U.S.C.A. § 7105(c) (West 1991).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  See Winters v. West, 12 Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. § 
3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.  See Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

In relevant part, the evidence of record at the time of the 
August 1993 RO decision is summarized as follows: 

The veteran enlisted in February 1976.  His military 
occupational specialty was machinist's mate.  Service medical 
records reflect that the veteran desired to talk with a 
psychiatrist in June 1976 and that he desired a discharge 
from the navy.  In September 1976, he sustained a head injury 
and was in no obvious distress when examined.  A December 
1978 psychiatric consult reveals an extreme phobia of water 
and a fear of drowning since a near drowning in the 8th 
grade.  On examination, the veteran was extremely disturbed.  
The report reflects that the veteran was evaluated while on 
unauthorized absence by a [private] psychiatrist who adjudged 
the veteran to be suffering from acute situational anxiety.  
That same service medical record reflects that the veteran's 
fear of water was most applicable to reality situations, 
i.e., typhoons, bulkheads caving in, thoughtless superiors 
accidentally flooding the boiler, rather than a phobic 
reaction.  The impression was emotionally immature 
personality, moderate, existed prior to enlistment, 
characterized by impulsiveness, willful hedonistic behavior, 
lack of long range planning, shallow loyalties, and runaway 
behavior when stressed.  The separation physical examination 
dated in April 1979 reflects a normal psychiatric evaluation.  

VA mental health clinic records dated in June 1990 reflect 
that the veteran had been having problems with his nerves 
since an incident on ship while in the navy.  The diagnosis 
was phobia/anxiety and occasional depressive symptoms.  

In pertinent part, the medical records of Drs. Vinson and 
Vinson dated for the period of September 1978 to March 1990 
reflect that the veteran was seen in 1978 while he was in-
service.  This record does not disclose the nature of the 
visit.  Other records dated in November 1985 and January 
1988, specifically, reflect that the veteran was nervous.  

The April 1992 VA mental disorders examination reflects that 
the veteran has a phobia to close places, to include "deep 
deep" water - when the level of the water is over his 
shoulders, having his face masked, and being in dark places.  
He has nightmares where his ship is sinking and that he has 
returned to the navy to support his family.  The veteran 
cried during the interview.  The Axis I diagnosis was 
agoraphobia without a history of panic attack, moderate.  The 
Axis IV diagnosis was chronic mental illness itself.  The 
Axis V: global assessment of functioning (GAF) was moderate - 
current 55.  The GAF last year was 60.  

In relevant part, the private medical records of Dr. Cecil 
dated for the period of March 1992 to March 1993 reflect by 
history that the veteran's problem started when he was 
trapped by water in the engine room while in the navy and 
pulled out by others because someone opened the valve 
release.  He reported that he had a nervous breakdown in-
service.  It was Dr. Cecil's opinion that the veteran was 
suffering from a chronic posttraumatic stress disorder and a 
panic disorder.  It seemed that the PTSD began after an 
incident that occurred inside a pipe while on a ship as it 
began to fill with water.  He was terrified and thought he 
was going to drown.  After service, the veteran reported that 
he continued to have dreams (nightmares) of being trapped in 
the ship and of drowning, as well as an episode where he was 
brutally beaten as a teenager and left for dead.  He became 
increasingly anxious and developed panic attacks.  As this 
occurred, he became more self-isolative and afraid to go out 
which affected his ability to work.  

Medical records were not received as requested, by the RO in 
April 1992, from Dr. Barst.  

The July 1993 posttraumatic stress disorder examination 
reflects that the veteran experienced three incidents while 
in the navy which created a lot of difficulties.  The 
incidents that resulted in panic and the fear of drowning and 
death were 1) a typhoon with 100 foot waves, 2) the entry of 
water into a pipe leading to the boiler area, and 3) being in 
a smoke filled room during firefighter school.  He complained 
of nightmares that he was drowning in a pipe, a typhoon 
coming up, the ship sinking, and him unable to swim and 
drowning.  He awakens hollering and sweating.  He has 
flashbacks to when he was inside the pipe.  The Axis I 
diagnosis was posttraumatic stress disorder, chronic, 
moderate to severe.  The Axis II diagnosis was personality 
disorder, not otherwise specified, between avoidance 
personality and passive dependent trait.  The Axis IV 
diagnosis - psychological stressors: enduring circumstance, 
severe due to his traumatic experience.  The current GAF 
score was 50.  The highest GAF in the past year was 50.  

In a July 1993 statement, the veteran particularly defined 
the incidents (stressors) from his term of military service 
that included references to service member witnesses.  

Additional evidence associated with the claims file 
subsequent to the August 1993 RO decision that denied the 
veteran's claim for service connection for PTSD on the basis 
that there was no evidence of combat injuries or specific 
identification of a recognizable stressor while serving in 
the military includes the following: 

An April 1979 Administrative Remarks record associated with 
the Administrative 201 file reflects that the veteran was 
separated from the service on the basis of unsuitability - 
personality disorder.  

A June 1993 examination report by G. Gage, D.O., Texas 
Rehabilitation Commission, reflects that the chief complaint 
was panic disorder caused from posttraumatic stress syndrome 
and agoraphobia.  The Axis I diagnoses included: 1) panic 
disorder with agoraphobia - may need an increase in the 
medication of Imipramine.  The level is unknown.  2) Alcohol 
Dependence in remission since 1981, by patient's report, and 
3) possible major depression.

In relevant part, the private medical records of Dr. Dayton 
dated between March 1992 and October 1994 reflect by history 
a near drowning experience as a youth and thereafter a morbid 
fear of the water.  He described the incident where he was 
trapped in the engine room with water coming in and that he 
was pulled out.  The diagnoses included inter alia 
posttraumatic stress syndrome, depression, and panic 
disorder. 

In a November 1994 statement in support of his claim, the 
veteran detailed the incident in the boiler feed line/engine 
room.  

A VA outpatient record dated in January 1995 reflects that 
the veteran had his first panic attack when he was trapped in 
the engine room and water was rushing out of a valve.  The 
impression was panic disorder with severe agoraphobia and 
rule out PTSD.  

In pertinent part, the records from the Social Security 
Administration dated from March 1991 to December 1996, 
specifically the psychiatric evaluations dated between March 
1995 and May 1995, reflect inter alia a history of a flooded 
pipe and near drowning in-service, reoccurring flashbacks 
about that incident, and reoccurring nightmares about being 
drowned in a ship.  The Axis I diagnoses included PTSD by 
history, major depression, and panic disorder with 
agoraphobia.  These records do not provide eyewitness 
accounts of the reported in-service stressors.  

Testimony from the March 1996 personal hearing reflects that 
the veteran was a machinist's mate and engine room mechanic.  
Sometime in the spring of 1977, he was on engine room duty, 
in the hole head first, and the area began to fill with [sea] 
water.  The ship went through general quarters because of the 
flooding in the engine room.  He does not know whether he was 
physically injured or not.  A couple of weeks later, he 
"totally freaked out" during a semiannual fire training 
class.  He had been through [fire training] twice before and 
never had a problem.  He asked for reassignment.  When he 
found out that the ship he was reassigned to was going out to 
sea, he went on unauthorized leave.  He saw a psychiatrist 
for the first time in Fort Worth [Texas] while on leave.  The 
psychiatrist told him that his [problems] might be a fear of 
the water.  The veteran has not tried to get the records from 
the doctor he saw while on leave and he does not recall his 
name.  He had nightmares about the ship turning over and the 
power going out with him being trapped inside.  He does not 
have nightmares anymore.  The veteran's spouse testified that 
he isolates himself.  

The April 1996 PTSD examination reflects the following 
stressors: nearly drowning at age 13; being forced to swim or 
float during boot training without prior training which he 
was promised; being trapped in a water line incident; and 
being assigned to sea duty after informing naval personnel 
that he could not swim and that he had a severe fear of water 
and drowning.  The veteran went on unauthorized leave due to 
his fear of water.  The note reflects that the veteran has 
intense psychological distress when exposed to events 
requiring him to be near water or in high places.  He 
reportedly was under fire one time by a Singapore gunboat in 
1976.  The diagnoses were posttraumatic stress disorder with 
depression, panic disorder with agoraphobia, and alcohol 
abuse.  

A report from the U.S. Armed Services Center for Research of 
Unit Records (hereinafter the "USASCRUR" formerly the U.S. 
Army & Joint Service Environmental Support Group) dated in 
July 1997 reflects that the unit histories for the USS White 
Plains did not mention any incidents of flooding during the 
years of 1976 and 1977.  The deck logs from January 1977 to 
December 31, 1977 did not contain any information regarding 
the flooding incident.  The report reflects that in order to 
conduct additional deck log research, a date within a thirty-
day timeframe was required.

In September 1997, the RO requested that the veteran provide 
a date of the incident within a thirty day timeframe.  In 
February 1999, the RO requested that the veteran provide 
eyewitness accounts of the reported flooding pipeline 
incident.  At that time, the RO also requested that the 
veteran try to find the name and address of the psychiatrist 
he visited in Forth Worth, Texas, while on leave.  The claims 
folder on appeal bears no response to these VA letters.  

According to the law, establishing service connection for 
PTSD requires credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(1998); Anglin v. West, 11 Vet. App. 361, 367 (1998); Cohen 
(Douglas) v. Brown, 10 Vet. App. 128, 138 (1997).  The 
evidence required to support the occurrence of an in-service 
stressor varies depending on whether or not the veteran was 
engaged in combat with the enemy.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  The requisite additional evidence may be 
obtained from sources other than the veteran's service 
medical records.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table).  

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as a result of Hodge, the 
determination of whether new evidence was sufficiently 
material is a "fact-specific determination."  Id. at 28.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  See Elkins, at 209.

The Board accepts that the veteran has a diagnosis of PTSD, 
but the regulations require that the alleged stressor is 
verified.  With respect to the evidence added to the record 
since the August 1993 RO decision that denied service 
connection for PTSD, the Board observes that the veteran has 
submitted several medical opinions which discuss the alleged 
in-service stressors and reflect a diagnosis of PTSD.  The 
Court has held that a medical opinion submitted after a final 
disallowance of a claim, which is corroborative of a 
favorable medical opinion previously considered by the Board 
as part of a final disallowance, can serve as new and 
material evidence.  See Molloy v. Brown, 9 Vet. App. 513, 
515-17 (1996); Paller v. Principi, 3 Vet. App. 535, 538 
(1992).  

In that regard, the Board finds that these latter medical 
opinions add some weight to and tend to confirm the validity 
of the former medical opinions considered by the RO as part 
of the August 1993 final disallowance as regards the 
likelihood of the flooded pipeline incident and its impact on 
the veteran.  Particularly, the medical opinions of Dr. 
Dayton and the VA examiner in 1996 combined with psychiatric 
examinations conducted for the Social Security Disability 
determination are not merely cumulative evidence, but instead 
corroborated evidence previously of record and are therefore 
new and material evidence sufficient to reopen the veteran's 
claim of entitlement for service connection for PTSD.  Patton 
v. West, 12 Vet. App. 272 (1999); Cox v. Brown, 5 Vet. App. 
95, 98 (1993).  Therefore, assuming the credibility of the 
evidence, the Board need not address whether the other pieces 
of additional evidence constitute new and material evidence 
as the claim of entitlement to service connection for PTSD 
warrants reopening based on these opinions alone, and the 
veteran is entitled to have his claim readjudicated on the 
basis of all the evidence of record.  Routen v. Brown, 10 
Vet. App. 183 (1997).  

Well-Grounded Claim

Having found that the veteran has submitted "new and 
material evidence," the threshold question that must be 
resolved with regard to the claim of entitlement to service 
connection for PTSD, is whether the veteran has presented 
evidence of a well-grounded claim.  See Winters and Elkins, 
both supra.  Upon a review of the record, it is the Board's 
determination that the veteran's claim is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented a claim which is not 
inherently implausible.  See Mattern v. West, 12 Vet. App. 
222 (1999) (holding that a well-grounded claim need only be 
plausible, not conclusive).  

In the instant case, upon de novo review, the veteran has 
provided medical evidence of a current diagnosis of PTSD, 
evidence of a noncombat in-service stressor, and medical-
nexus evidence generally linking his PTSD to the noncombat 
in-service stressor.  See Caluza v. Brown, 7 Vet. App. 489, 
504, 506 (1995); Anglin v. West, 11 Vet. App. 361, 367 
(1998).  Furthermore, after examining the record, the Board 
is satisfied that sufficient relevant facts have been 
properly developed in regards to the veteran's claim and no 
further assistance to him is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).  

Service Connection

The veteran contends that his currently diagnosed PTSD is 
directly related to incidents in-service, particularly being 
trapped inside a flooded pipe.  

Service connection may be established for a disability that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131.  

Since the RO's 1993 denial of service connection for PTSD, 
the VA has revised the regulations regarding service 
connection for PTSD under 38 C.F.R. § 3.304(f) effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  See Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also VA O.G.C. Prec. 11-97 (1997).  It is the 
Board's determination that the veteran's claim of entitlement 
to service connection for PTSD must be evaluated under both 
the old and the revised regulations in order to determine 
which version is most favorable to him.  See Marcoux and 
Karnas, both supra.  

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following: (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

Evidence to support a PTSD claim must be evaluated in light 
of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records, and all pertinent medical and lay evidence.  The 
requirements vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 
Vet. App. 70, 75 (1994); Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).

In this case, the veteran served in the post Vietnam era.  
The veteran's military occupational specialty (MOS) was 
machinist's mate in the engine room.  The veteran's personnel 
records together with other service department records 
reflect that the veteran served aboard the USS White Plains 
from at least January 1977 to August 1978 off the coast of 
Japan for some period.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Zarycki v. 
Brown, 6 Vet. App. 91, 99 (1993).  The veteran's lay 
testimony alone is not sufficient to establish the occurrence 
of the alleged stressor.  In such cases, the record must 
contain-service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West, 7 Vet. App. at 76; Zarycki, 6 Vet. App. at 98.  

The absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence.  See Doran v. Brown, 6 Vet. App. 
283, 290-91 (1994).  West, Zarycki, and Doran cite a 
provision of the VA MANUAL 21-1 which has now been revised to 
reflect "Evidence of Stressors in-service" to read, in part 
. . . "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the October 1995 revision of the VA MANUAL 
21-1, the Court has held that the requirements in 38 C.F.R. § 
3.304(f) for "credible supporting evidence" means that the 
"appellant's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a noncombat stressor."  See 
Moreau, 9 Vet. App. at 395; Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

The Board would note that the VA has adopted the Fourth 
Edition of the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed. Reg. 
52695-52702 (1996).  The standard as to whether a stressor is 
sufficient to trigger PTSD is a subjective standard, 
requiring exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  See Cohen, 
10 Vet. App. at 153 (Nebeker, C.J., concurring).

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 64 Fed. Reg. 
32,807 (1999) (to be codified at 38 C.F.R. § 3.304(f) 
(effective March 7, 1997)).  The Board notes that under 38 
C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria in the 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 4.125 (1998).

By way of analogy, the Board observes that in regards to the 
relationship between the old regulations and the VA MANUAL 
21-1, the Court in Cohen, 10 Vet. App. at 139, stated that 
where the manual imposed requirements not in the regulations 
that were unfavorable to the claimant, those additional 
requirements could not be applied against the veteran.  
However, where the manual and regulations overlapped, the 
manual was irrelevant.  Thus, in light of the above 
principles, the Court essentially held that manual provisions 
would only be discussed if they could be read as more 
favorable to the veteran.

In applying the above principles to the instant case, the 
Board notes that when comparing the old PTSD regulations with 
the new, it appears that both sets of regulations essentially 
require credible supporting evidence that the veteran's 
claimed in-service stressor actually occurred, and that a 
link must be established by medical evidence, between the 
current symptomatology and the claimed in-service stressor.  
However, the Board observes that the two sets of regulations 
differ in regards to the requirements for establishing a 
diagnosis of PTSD.  The new criteria appear to impose an 
additional requirement that was not required under the old 
regulations, namely that the medical diagnosis of PTSD has to 
be in accordance with DSM-IV.  Therefore, since only a clear 
diagnosis of PTSD is required under the old regulations, and 
there is no additional burden of establishing a diagnosis of 
PTSD which is in accordance with DSM-IV, it is the Board's 
determination that the old regulations are more favorable to 
the veteran and his claim.  See Cohen, 10 Vet. App. at 139 
(holding that a clear diagnosis of PTSD is an unequivocal 
diagnosis of PTSD, without any reference to the DSM).  
Accordingly, the old regulations will be applied to the 
veteran's claim for service connection for PTSD.  

The record before the Board demonstrates that the veteran has 
clearly been diagnosed as having post-traumatic stress 
disorder by Dr. Cecil since March 1992 and thereafter 
confirmed by Dr. Dayton in October 1994, the Social Security 
Administration in 1995, and VA examiners in July 1993 and 
April 1996.  In addition, the veteran has reported 
repetitively one in-service stressor, the accidental flooding 
of a pipeline in the boiler room of the ship he was assigned.  
The veteran has also stated that while he was in the 
military, he was fearful of drowning because of a near 
drowning as a child and that he could not swim.  He further 
indicated being forced to swim or float during boot training 
without prior training which he was promised.  The above 
examiners have accepted the veteran's account of his in-
service stressors as supporting a diagnosis of PTSD.  

However, just because a physician or other health 
professional has accepted the veteran's description of his 
experiences as credible and diagnosed the veteran as 
suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

Next, the Board must consider whether there is credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  It is the responsibility of the Board to 
assess the credibility and weight to be given to the 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  In 
this regard, the Board notes that in July 1997, the USASCRUR 
reported that the unit histories for the USS White Plains did 
not mention any incidents of flooding during the years of 
1976 and 1977, nor did the deck logs from January 1977 to 
December 1977.  

Notwithstanding the fact that the USASCRUR was unable to 
verify the flooded pipeline incident and the lack of 
eyewitness accounts of the flooded pipeline incident, the 
veteran's report of the incident has been consistent since 
service.  Most important, there is a clear reference in the 
service medical records dated in December 1978 to a reality 
situation, i.e., thoughtless superiors accidentally flooding 
the boiler.  It is unlikely that the military psychiatrist 
would have used such an adjective if such a situation had not 
occurred.  Not only is this record contemporaneous to the 
veteran's period of service aboard ship, but examiners have 
accepted the veteran's account of his in-service stressors as 
supporting a diagnosis of PTSD based on their examination of 
the veteran and their review of the available clinical data.  
38 C.F.R. § 3.304(f); Cf. Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
In light of the above, the Board resolves all reasonable 
doubt in favor of the veteran that there is credible 
supporting evidence that the veteran's claimed in-service 
noncombat stressor actually occurred.  38 C.F.R. §§ 3.102, 
3.304(f) and VA MANUAL M-21-1, Part VI, 7.46(c).  

As the veteran has presented (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor, 
service connection for PTSD under 38 C.F.R. § 3.304(f) (1997) 
has been met.  Anglin v. West, 11 Vet. App. 361, 367 (1998); 
Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 (1997).  
Accordingly, service connection for PTSD is warranted.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened; and 
the claim is well grounded.

Service connection for PTSD is granted.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals






